Citation Nr: 0803384	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from March 1975 to March 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a hearing before a local decision 
review officer at the RO in September 2006 and at a 
videoconference before the undersigned in November 2007.  

The reopened claim for service connection for PTSD is 
remanded to the RO via VA's Appeals Management Center, and is 
further discussed in the Remand section of this decision.

FINDINGS OF FACT

1.  The RO denied service connection for PTSD in January 
2002.  The veteran was notified of this decision later that 
month and did not appeal.  Thus, the decision became final.

2.  Evidence received since the denial of service connection 
for PTSD in January 2002 raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's January 2002 rating determination denying 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2.  Evidence received since the January 2002 rating 
determination denying service connection for PTSD is new and 
material and the veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2007); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the question of whether new and material evidence has been 
submitted, further assistance is not required to substantiate 
that element of the claim.

New and Material

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

A claimant has one year from the date of notification of a VA 
decision to submit a notice of disagreement.  If no notice of 
disagreement is received the decision becomes final.  
38 U.S.C.A. § 7105.

Final decisions will be reopened on receipt of new and 
material evidence.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, related to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) 
evidence on an element where the claimant initially failed to 
submit any competent evidence; (2) evidence on an element 
where the previously submitted evidence was found to be 
insufficient; (3) evidence on an element where the appellant 
did not have to submit evidence until a decision of the 
Secretary determined that an evidentiary presumption had been 
rebutted; or (4) some combination or variation of the above 
three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the January 2002 decision, the RO considered service 
medical records that were negative for any evidence 
pertaining to PTSD.  

The veteran's service personnel records showed no indication 
of his being in receipt of any medals, badges, or citations 
which would denote combat.  Records did show that the veteran 
served as an Air Passenger Specialist from March 1975 to 
March 1980.  The National Personnel Records Center had 
indicated that only part of the veteran's administrative file 
was available with regard to performance reports, which were 
found to be very successful.  

During the time the veteran stated that he was detailed at 
times to Air Cargo from September 1975 to December 1975, his 
duties were listed as Terminal Reservation Clerk.  The job 
entailed the following:  
Determines eligibility for travel and 
books space required and space available 
overseas and CONUS outbound passengers.  
Insures that all available seats are 
filled one hour prior to departure of 
flights.  Identifies problem passengers 
for referral actions.  Uses remote 
equipment in flight updating process.  
The RO noted that the veteran was 
described as being very successful and 
competent.  

On a stressor questionnaire received in April 2001, the 
veteran stated that he had suffered from depression since 
1975, with the symptoms being subtle at first and becoming 
more pronounced in 1997. 

In a May 2001 report, W. Paul, Ph. D., indicated that the 
veteran reported having had a high degree of involvement in 
handling the remains of soldiers who had been killed in 
Vietnam.  The veteran stated that he had been unprepared for 
this aspect of his duty.  He described being horrified when 
handling bodies, becoming especially distraught because of 
the way some of his peers handled and discussed the remains, 
and being overwhelmed when guarding a warehouse full of 
remains by himself at night.  Dr. Paul indicated that the 
veteran met the diagnostic criteria for DSM-IV of PTSD.  

The RO denied the veteran's claim as there was no 
verification that the claimed stressor of unloading, 
transfer, and storage of coffins occurred.  It stated that 
this was not a stressor that could be verified.

Evidence added to the record subsequent to the January 2002 
rating determination includes the testimony of the veteran at 
the September 2006 and November 2007 hearings; a response 
from the U.S. Army and Joint Services Records Research Center 
(JSRRC), with regard to stressor verification; Social 
Security Administration decisions and records showing 
findings of PTSD and the accompanying records used in making 
that determination; and VA and private treatment records. 

In a March 2005 report, Dr. Paul repeated the information 
related in his 2001 statement.  

The Social Security records note findings by private 
psychologists of PTSD and other psychiatric conditions.  The 
veteran also received VA group therapy, and private 
hospitalization for treatment of a self inflicted gunshot 
wound.

At his September 2006 and November 2007 hearings, the veteran 
gave in depth testimony as to how he was assigned to the duty 
of guarding the coffins being returned to McGuire Air Force 
Base and of the specific nature of his duties and the on 
goings when he was assigned to watch the coffins.  

In response to a request for verification as to whether 
McGuire Air Force Base was involved in any way with receiving 
and/or diverting the remains of casualties from Vietnam, 
JSRRC reported that it had researched the historical report 
submitted by the 438th Military Airlift Wing, the higher 
quarters of the 438th Aerial Port Squadron, covering July 
1975 to December 1975.  It reported that it was unable to 
document that McGuire AFB received causalities from the 
Republic of Vietnam.  It observed that the history was vague, 
but that it reported that elements of the wing were involved 
in 12 individual special assignment airlift missions.  

At his September 2006 hearing, the veteran testified that 
from September to December 1975 he was assigned on several 
different occasions to watch the coffins at night.  He noted 
that the bodies were diverted from Dover Air Force Base to 
McGuire throughout this time period.  

At his November 2007 hearing, the veteran testified that 
while on watch duty he saw metal caskets in the cargo area.  
He noted that he had easily seen over 200 caskets.  The 
veteran stated that he became upset with the way several 
others acted when around the coffins, acting with disrespect 
as it related to the bodies that were in the coffins.  

The report form JSRRC provides credible supporting evidence 
of some of the veteran's claimed stressors in so far as it 
reports that the veteran's unit was involved in 12 special 
assignment airlift missions.  This information was provided 
in response to the request for information verifying that 
bodies from Vietnam were handled at McGuire Air Force Base.  
JSRRC apparently found this information relevant to the 
reported stressors.  As the newly received evidence pertains 
to an essential element of the claim that was found missing 
in the prior denial, it is new and material and the claim is 
reopened.  Kent v. Nicholson; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened.

REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran has not been afforded a VA examination.  While 
the record contains a number of findings of PTSD, other 
records show that the condition was not diagnosed on 
psychiatric treatment.  Most of the findings of PTSD are not 
accompanied by any explanation of the stressors supporting 
the diagnosis.  Dr.Paul reported a number of stressors for 
which there is no credible supporting evidence, for instance, 
that the veteran handled bodies.  An examination is needed so 
that a mental health professional can review the claims 
folders, clarify whether the veteran meets the criteria for 
the diagnosis of PTSD, and if so, specify the stressors 
supporting that diagnosis.

The appeal is REMANDED for the following:

1.  Afford the veteran a VA psychiatric 
examination, preferably by a 
psychiatrist, to determine whether the 
veteran meets the criteria for a 
diagnosis of PTSD, and if so, to 
determine the stressors supporting that 
diagnosis.

After any indicated testing, an 
examination of the veteran, and a review 
of the claims folder, the examiner should 
answer the following questions:  Does the 
veteran meet the criteria for a diagnosis 
of PTSD, and if so, what stressors 
support that diagnosis?  The examiner 
should provide a rationale for the 
opinion.

2.  If the veteran fails to report for 
any scheduled examination, obtain a copy 
of any notices of examination that were 
sent to him.

3.  If the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


